   Case 18-01011      Doc 291      Filed 01/16/19 Entered 01/16/19 15:27:46          Desc Main
                                    Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 __________________________________________
                                           )
 In re:                                    )
 BLAST FITNESS GROUP, LLC,                 )
                                           )                  Chapter 7
                   Debtor.                 )                  Case No. 16-10236-MSH
                                           )
 __________________________________________)
                                           )
 GARY W. CRUICKSHANK,                      )
 CHAPTER 7 TRUSTEE OF THE ESTATE           )
 OF BLAST FITNESS GROUP, LLC,              )
                                           )
                   Plaintiff,              )
                                           )                  Adversary Proceeding
                                           )                  No. 18-01011
 v.                                        )
                                           )
 HAROLD R. DIXON, ET AL.,                  )
                                           )
                   Defendants.             )
 __________________________________________)


                   JOINT MOTION FOR APPROVAL OF STIPULATION

          The Trustee, Goodwin Procter LLP (“Goodwin Procter”), John R. LeClaire, and Jeremiah

 J. Sullivan (collectively, the “Parties”), hereby submit this Joint Motion for Approval of

 Stipulation (the “Motion”) requesting a determination with respect to the Stipulation to Extend

 Time for Defendants Goodwin Procter LLP, John R. LeClaire, and Jeremiah J. Sullivan to File

 an Answer to the Complaint (the “Stipulation”), a copy of which has been filed with the Court

 concurrently. In support of this Motion, the Parties state as follows:




DB1/ 101591240.1
  Case 18-01011          Doc 291     Filed 01/16/19 Entered 01/16/19 15:27:46           Desc Main
                                      Document     Page 2 of 4


                                              Background

          1.       On January 26, 2016, the Debtor filed a voluntary petition under Chapter 7 of title

 11 of the United States Code in the United States Bankruptcy Court for the District of

 Massachusetts (the “Bankruptcy Court”) and commenced the Chapter 7 Case.

          2.       On January 26, 2018, the Trustee commenced the above-captioned adversary

 proceeding (the “Adversary Proceeding”) by filing an adversary complaint.

          3.       On April 4, 2018, the Trustee filed an amended Complaint (the “Amended

 Complaint”), naming Goodwin Procter, Mr. LeClaire and Mr. Sullivan as three among many

 defendants. ECF No. 130.

          4.       On January 8, 2019, the Court entered orders denying Goodwin Procter and

 Mr. LeClaire’s Motion to Dismiss and Motion for Partial Summary Judgment and denying in

 part Mr. Sullivan’s Motion to Dismiss. ECF Nos. 282-85.

          5.       The Parties agree that the current deadline for Goodwin Procter, Mr. LeClaire and

 Mr. Sullivan to answer the Amended Complaint is January 22, 2019 (the “Response Deadline”).

          6.       The Parties have agreed to an extension of the Response Deadline, the terms of

 which are also stated in the Stipulation, and which are that:

                   a. The Response Deadline shall be extended to and including February 5, 2019.

                   b. Nothing in the Stipulation shall be construed as a submission by any

                      defendant to jurisdiction, or a waiver of Article III rights, or of any other

                      rights or remedies, all of which are reserved.

                   c. The Trustee reserves all of his rights and remedies.




DB1/ 101591240.1
                                                    2
  Case 18-01011      Doc 291     Filed 01/16/19 Entered 01/16/19 15:27:46         Desc Main
                                  Document     Page 3 of 4


          WHEREFORE, the Trustee, Goodwin Procter, Mr. LeClaire, and Mr. Sullivan

 respectfully request that the Court grant this Motion, approve the Stipulation and enforce the

 agreement of the Trustee and Goodwin Procter, Mr. LeClaire, and Mr. Sullivan.



 GARY W. CRUICKSHANK, CHAPTER 7                    GOODWIN PROCTER LLP,
 TRUSTEE IN BANKRUPTCY FOR THE                     JOHN R. LECLAIRE and
 ESTATE OF BLAST FITNESS GROUP,                    JEREMIAH J. SULLIVAN,
 LLC,                                              By their attorneys,
 By his attorneys,

                                                   /s/ Caitlin M. Snydacker ___________
 /s/ Ilyas J. Rona    ___________                  P. Sabin Willett, Esq., BBO #542519
 Ilyas J. Rona, Esq., BBO #642964                  Caitlin M. Snydacker, Esq., BBO #681526
 Gregory N. Corbin, Esq., BBO #687957              Morgan, Lewis & Bockius LLP
 Milligan Rona Duran & King LLC                    One Federal Street
 50 Congress Street, Suite 600                     Boston, MA 02110-1726
 Boston, MA 02109                                  617-341-7700 Telephone
 617-395-9570 Telephone                            617-341-7701 Facsimile
 ijr@mrdklaw.com                                   sabin.willett@morganlewis.com
 gnc@mrdklaw.com                                   caitlin.snydacker@morganlewis.com



 Dated: January 16, 2019




DB1/ 101591240.1
                                               3
  Case 18-01011      Doc 291     Filed 01/16/19 Entered 01/16/19 15:27:46          Desc Main
                                  Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

         I, Caitlin M. Snydacker, certify that on January 16, 2019, I caused a copy this document
 to be served on all registered electronic filers appearing in this case using the Court’s CM/ECF
 system.


                                                    /s/ Caitlin M. Snydacker___________
                                                    Caitlin M. Snydacker




DB1/ 101591240.1
                                                4
